DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.  Claims 9, 15-17, 24, and 27-37 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15, 16, 24, 27-34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US Publication No. 2015/0112919) in view of Paek et al. (US Publication No. 2013/0345958) and Beyeler et al. (US Publication No. 2012/0197696).
Weir teaches: 
Re claim 27.  A method of generating a personalised recommendation of at least one point of interest (POI) for a user, comprising: 

assigning a set of ranking parameters, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score (paragraph [0110]); 
for each search area: 
identifying a plurality of POIs present within the search area (Determine set of potential destinations within destination region 606, Figure 6A); 
obtaining descriptive data relating to attributes of each of the identified POIs (type of food served by a restaurant, paragraph [0069]; and Receive data describing a potential destination 802, Figure 8A); 
comparing the user personalisation data and the descriptive data for each identified POI in the search area to determine a score based on a degree to which the attributes of the respective POI matches the preferences of the user as indicated by the user personalisation data (844-850, Figure 8C); 3 
APJ 2021-01-06 1114US FOAR.docxdetermining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]); 
determining an overall score for each identified POI by combining the determined score and one or more additional scores using the weights according 
ranking the POIs identified in each or all of the search areas based on the determined overall scores (422 and 424, Figure 4B; and paragraph [0093]); 
selecting one or more of the identified POIs for inclusion in a personalised POI recommendation for the user based on the determined ranking or rankings (422 and 424, Figure 4B; and paragraph [0093]); 
generating a personalised POI recommendation for the user comprising data indicative of the selected one or more identified POIs (424, Figure 4B); and
presenting, on a display, an indication of one or more POIs from the personalized POI recommendation in association with the route or a portion of the route (paragraph [0084]).  

Weir fails to specifically teach: (re claim 27) 
obtaining a route through a navigable network between an origin and a destination; 
defining a plurality of search areas based on the route, wherein each search area is based on a different point location along the route, 
assigning a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall 
determining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area.

Weir teaches, at paragraph [0062], generating a higher popularity score for a restaurant along a user’s route at lunch time or dinner time as compared to other destinations along the user’s route, and conversely generating a lower popularity score for a restaurant when it is not a good time to eat.  
Paek teaches, at paragraphs [0019, 0025, and 0031], searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation where the user is likely to be on the route when gas will be running low.  
Beyeler teaches, at 502, 506, and 512, Figure 5; and paragraphs [0045, 0047, 0050 and 0064], dividing a route to be searched into segments of equal or varying distances to allow for quicker processing of data while searching for a suitable POI.  Reference points are determined along a route, and polygons whose boundaries are drawn around the reference points are searched for POIs to be ranked and sorted for a user.  Paragraph [0050] specifies the POIs are ranked and sorted based on a plurality of factors that may be assigned different weights to calculate the ranks.  These factors may include the types of POIs requested by a user.  
(re claim 27) obtaining a route through a navigable network between an origin and a destination; defining a plurality of search areas based on the route, wherein each search area is based on a different point location along the route, assigning a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score, the weights for each search area being individually set based on one or more properties of that search area so that values for each weight can be different for different search areas; determining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area; since Paek teaches searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation when the user will be running low on gas; and Beyeler teaches dividing a route to be searched into segments of polygons around reference points to allow for quicker processing of data while searching for a suitable POI.  These specific searched spots can be analyzed using the scoring criteria of Weir to quickly provide weighted scores to identify a restaurant suitable for a user at lunchtime; or a gas station suitable for a user when a user is running out of gas.  


Weir further teaches:
Re claim 9.  Wherein the descriptive data for a given POI comprises one or more webpages relating to the POI (paragraph [0057]).

Re claim 15.  Wherein one or more of the set of ranking parameters are time dependent (820-822, Figure 8B).

Re claim 16.  Wherein time dependency of the ranking parameters is based upon the user personalisation data (840-842, Figure 8C).

Re claim 24.  A non-transitory computer readable medium comprising instructions which, when executed by at least one processor6 APJ 2020-02-04 1114US FOAR.docxof a computing device, cause the computing device to perform the method of claim 27 (Figure 2).

Re claim 28.  Wherein the one or more additional scores comprise one or more of: a score based on a distance between the POI and the route; and a score based on a quality of the POI (paragraph [0057], user ratings).

Re claim 29.  Wherein at least one of the user personalisation data and the descriptive data relating to attributes of each of the identified POIs is obtained from one or more third party websites (paragraph [0057]).

Re claim 30.  Wherein the user personalisation data comprises data obtained from one or more social media profiles of the user (paragraphs [0028, 0061, 0068, 0069, and 0094]; paragraph [0069], the type of food served by a restaurant is compared to a user’s preferences, which are obtained from the social network server as discussed at paragraph [0094]). 

Re claim 31.  Wherein the plurality of POI identified as being present in the search area correspond to all POI determined to be present in the search area (Determine set of potential destinations within destination region 606, Figure 6A).

Re claim 32.  Wherein the score is based on a similarity between text contained in the user personalisation data and the descriptive data (844-850, Figure 8C; 422, Figure 4B; and paragraphs [0061, 0067, 0069, and 0093-0094]).

Re claim 33.  Comprising using the generated personalised POI recommendation to display to the user an indication of each one of the one or more identified POIs (424, Figure 4B; and paragraph [0023]).

Re claim 34.  A system for generating a personalised recommendation of at least one point of interest (POI) for a user, the system comprising one or more processors (Figures 1 and 2) arranged to: 
obtain user personalisation data indicating preferences of the user (paragraphs [0028, 0061, 0068, 0069, and 0094]; paragraph [0069], the type of food served by a restaurant is compared to a user’s preferences, which are obtained from the social network server as discussed at paragraph [0094]); 
assign a set of ranking parameters, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score (paragraph [0110]); 
for each search area: 
identify a plurality of POIs present within the search area (Determine set of potential destinations within destination region 606, Figure 6A); 
obtain descriptive data relating to attributes of each of the identified POIs (type of food served by a restaurant, paragraph [0069]; and Receive data describing a potential destination 802, Figure 8A); 
compare the user personalisation data and the descriptive data for each identified POI in the search area to determine a score based on a 5 APJ 2021-01-06 1114US FOAR.docxdegree to 
determine one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]);  
determine an overall score for each identified POI by combining the determined score and one or more additional scores using the weights according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]); and
rank the POIs identified in each or all of the search areas based the determined overall scores (422 and 424, Figure 4B; and paragraph [0093]); 
select one or more of the identified POIs for inclusion in a personalised POI recommendation for the user based on the determined ranking or rankings (422 and 424, Figure 4B; and paragraph [0093]); 
generate a personalised POI recommendation for the user comprising data indicative of the selected one or more identified POIs (424, Figure 4B); and 
present, on a display, an indication of one or more POIs from the personalized POI recommendation in association with the route or a portion of the route (paragraph [0084]).

Weir fails to specifically teach: (re claim 34) 
obtain a route through a navigable network between an origin and a destination; 

assign a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score, the weights for each search area being individually set based on one or more properties of that search area so that values for each weight can be different for different search areas;
determine one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area.

Weir teaches, at paragraph [0062], generating a higher popularity score for a restaurant along a user’s route at lunch time or dinner time as compared to other destinations along the user’s route, and conversely generating a lower popularity score for a restaurant when it is not a good time to eat.  
Paek teaches, at paragraphs [0019, 0025, and 0031], searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation where the user is likely to be on the route when gas will be running low.  


In view of Paek and Beyeler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Weir, (re claim 34) obtain a route through a navigable network between an origin and a destination; define a plurality of search areas based on the route, wherein each search area is based on a different point location along the route, the point locations being set at predefined or user defined distances along the route and the size of each search area being predefined or user defined; assign a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score, the weights for each search area being individually set based on one or more properties of that search area so that values for each weight can be different for different search areas; determine one or 
Beyeler teaches ranking POIs by assigning different weights based on the types of POIs being requested; Paek teaches searching for specific types of POIs, such as restaurants where a user is likely to be at lunch time along their route, or gas stations where a user is likely to be running low on gas along their route.  Assigning a higher weight to restaurants when searching for POIs where a user is likely to be at lunch time as taught by Beyeler and Paek, will result in generating a higher popularity score for a restaurant at lunchtime, as taught as desirable by Weir.  

Weir fails to specifically teach: (re claim 37) wherein the point locations are set at predefined or user defined distances along the route and the size of each search area is predefined or user defined.
Paek teaches, at paragraphs [0019, 0025, and 0031], searching specific spots along a route based on when a user is predicted to be at those spots and the user’s 
Beyeler teaches, at 502, 506, and 512, Figure 5; and paragraphs [0045, 0047, and 0064], dividing a route to be searched into segments of equal or varying distances to allow for quicker processing of data while searching for a suitable POI.  Reference points are determined along a route, and polygons whose boundaries are drawn around the reference points are searched for POIs to be ranked and sorted for a user.  
In view of Paek and Beyeler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Weir, (re claim 37) wherein the point locations are set at predefined or user defined distances along the route and the size of each search area is predefined or user defined; since Paek teaches searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation when the user will be running low on gas; and Beyeler teaches dividing a route to be searched into segments of polygons around reference points to allow for quicker processing of data while searching for a suitable POI.  These specific searched spots can be analyzed using the scoring criteria of Weir to quickly provide weighted scores to identify a restaurant suitable for a user at lunchtime; or a gas station suitable for a user when a user is running out of gas.  

Claims 17, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US Publication No. 2015/0112919) as modified by Paek et al. (US Publication No. 2013/0345958) and Beyeler et al. (US Publication No. 2012/0197696) as applied to claim 27 above, and further in view of Narang et al. (US Patent No. 9,568,331).
The teachings of Weir have been discussed above.  Weir fails to specifically teach: (re claim 17) further comprising obtaining user feedback in relation to the POIs included in the generated personalised POI recommendation, and using the feedback to adjust the ranking parameters used to generate a subsequent personalised POI recommendation for the user.
Narang teaches, at column 12, lines 16-25; column 12, lines 44-46; and column 16, lines 51-67, ranking places along a route for a user to visit based on weights based on distance from a route and user preferences.  Users may choose to sort the results based on a single one of these properties.  Data from a user’s experiences can be used to decide the weighting of future search results for the user.  Such a system allows for greater personalization of search results so as to obtain results that are more relevant to a user and the route they are traveling along.  
In view of Narang’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Weir, (re claim 17) further comprising obtaining user feedback in relation to the POIs included in the generated personalised POI recommendation, and using the feedback to adjust the ranking parameters used to generate a subsequent personalised POI recommendation for the user; since Narang teaches ranking places along a route 

	Weir fails to specifically teach: (re claim 35) wherein selecting the one or more of the identified POIs for inclusion in the personalised POI recommendation includes: collating a general POI listing that includes POIs in each or all of the search areas; and selecting a subset of the POIs in the general POI listing for inclusion in the personalised POI listing; and (re claim 36) wherein selecting the subset of the POIs in the general POI listing includes: ranking the POIs in the general POI listing relative to one another using the overall scores for the POIs; and 6 APJ 2021-07-16 1114US NFOAR.docxincluding only a specified number of top ranked POIs from the general POI listing in the personalised POI listing.
	Beyeler teaches, at 620 and 616, Figure 6; and paragraph [0055-0056 and 0058], generating a list of POIs for the searched segments of a route, and ranking these POIs to provide a select number of the highest ranked POIs to a user.  This presents a user with a manageable list of the most suitable POIs.
	In view of Beyeler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Weir, (re claim 35) wherein selecting the one or more of the identified POIs for inclusion in the personalised POI recommendation includes: collating a general POI (re claim 36) wherein selecting the subset of the POIs in the general POI listing includes: ranking the POIs in the general POI listing relative to one another using the overall scores for the POIs; and 6 APJ 2021-07-16 1114US NFOAR.docxincluding only a specified number of top ranked POIs from the general POI listing in the personalised POI listing; since Beyeler teaches generating a list of POIs for the searched segments of a route, and ranking these POIs to provide a select number of the highest ranked POIs to a user.  This presents a user with a manageable list of the most suitable POIs.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 12/17/2021, with respect to the objections to the claims, and the 35 U.S.C. § 101 rejection of the claims have been fully considered and are persuasive.  The objections to the claims, and the 35 U.S.C. § 101 rejection of the claims have been withdrawn. 
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.  
Applicant argues, on pages 10-16, Weir, Paek, and Beyeler do not teach the newly claimed limitation: 
assigning a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score, the weights for each search area being individually set based on one or more properties of that search area so that values for each weight can be different for different search areas;

However, Beyeler teaches, at paragraph [0050], ranking POIs by assigning different weights based on the types of POIs being requested; Paek teaches, at paragraph [0025], searching for specific types of POIs, such as restaurants where a user is likely to be at lunch time along their route, or gas stations where a user is likely to be running low on gas along their route.  Assigning a higher weight to restaurants when searching for POIs where a user is likely to be at lunch time as taught by Beyeler and Paek, will result in generating a higher popularity score for a restaurant at lunchtime, as taught as desirable by Weir at paragraph [0062].  

Beyeler recites (emphasis added): 
[0050] Routing engine 308 may rank and sort the POIs associated with each area based on a plurality of factors that may be assigned different weights to calculate the ranks. For example, a POI may be determined to be the most suitable POI and may be assigned the highest rank when the distance between it and the reference point is shortest compared to distances between the reference point and other POIs. Further, a POI may be determined to be the most suitable POI and may be assigned the highest rank when the driving duration between it and the reference point is determined to be smallest compared to durations between the reference point and other POIs. Additional factors may include one or more of the levels of matches with the search criteria provided by a user, preferences of users included in optimization criteria, quality of POIs that may be determined based on information gathered from public sources (e.g., quality of restaurant, cleanliness of rest area, pet friendly location, healthy food options, or price of gas), types of POIs requested by a user, and/or any other relevant factors.




[0025] Note that unlike simple distance-based searches, recommendations from the recommendation engine 244 may be intelligent in nature and computed based upon a (possibly large) set of context data, which may include a known destination, or a predicted destination based upon user patterns and/or prior destinations. For example, if the engine knows that a user is traveling to Vancouver, Canada leaving (or having departed from) Seattle, Wash. at 10 am, then the recommendation engine 244 can recommend a restaurant that's approximately two hours away, which is when most people eat lunch. The recommended restaurant may be based on a user's cuisine preferences or likely preferences, learned from prior stops, the user's profile compared to other users, or explicit information from the user. Thus, instead of recommending a stop for lunch at a location at which the user is due to arrive at 12:00 pm, the recommendation may be for 12:30 pm at a restaurant that is likely more suited to the user's taste. Alternatively, if gas is running low, based upon car state data and location awareness the recommendation may be a restaurant near a gas station. Running low on gas may be predicted rather than actual, e.g., based upon the mileage a user's car typically gets, where the user is likely to be on the route when gas will be running low, and what the gas prices are in that general location versus others (there may be a significant price difference when crossing a state or county line, for example).

Weir recites (emphasis added):
[0062] For example, the popularity determination module 208 may generate a high popularity score for an office complex relative to other destinations when the time of the day is rush hours in the morning; however, after rush hours, the popularity determination module 208 may generate a low popularity score for the office complex relative to other destinations. In another example, if the time of the day is lunch time or dinner time, the popularity determination module 208 may generate a higher popularity score for a restaurant along the user's current route than other destinations along the user's current route; however, if the time of the day indicates it is not a good time to eat, the popularity determination module 208 may generate a lower popularity score for the restaurant than other destinations.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peri et al. (US Publication No. 2015/0285652) teaches, at paragraphs [0052, 0054, 0056, 0057], changing the weighting for selecting POIs based on properties of a geographical area being searched

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SPENCER D PATTON/Primary Examiner, Art Unit 3664